DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yazaki, Shiro (CN 108146074 A).
Regarding Claim 1, Yazaki, Shiro teaches a liquid discharge head (1, Fig. 6), comprising: a pressure chamber (12, Fig. 6) [Embodiment 1, paragraph 6] ; and a piezoelectric actuator (300, Fig. 6) configured to change a volume of the pressure chamber (12), wherein the piezoelectric actuator (300) includes a vibration plate (50, Fig. 6) forming one wall surface of the pressure chamber (12), a lower electrode (60, Fig. 6) formed on the vibration plate (50), a piezoelectric body (70, Fig. 6) formed on the lower electrode (60), and an upper electrode (80, Fig. 6) formed on the piezoelectric body (70) and the vibration plate (50) [Embodiment 1, paragraphs 20-25], when viewed from a first direction (see Z direction in Fig. 6) orthogonal to the vibration plate (50), the lower electrode (60) and the piezoelectric body (70) do not overlap a central portion (see Fig. 6) of the pressure chamber (12) [Embodiment 1, paragraphs 25-28], when viewed from the first direction (see Z direction in Fig. 6), the lower electrode (60), the piezoelectric body (70), and the upper electrode (80) overlap an end portion of the pressure chamber (12) [Embodiment 1, Paragraphs 25-31], and when viewed from the first direction (see Z direction in Fig. 6), the upper electrode (80) overlaps the central portion (see Fig. 6) of the pressure chamber (12) [Embodiment 1, paragraphs 25-31, see also Fig. 6].

Regarding Claim 2, Yazaki, Shiro teaches the liquid discharge head (1), wherein when viewed from the first direction (see Z direction in Fig. 6), a first end surface of the piezoelectric body (70) arranged between the central portion of the pressure chamber (12) and the end portion of the pressure chamber (12) is closer to the central portion of the pressure chamber (12) than a second end surface of the lower electrode (60) arranged between the central portion of the pressure chamber (12) and the end portion of the pressure chamber (12) [see Fig. 6], and a distance between the first end surface of the piezoelectric body (70) and the second end surface of the lower electrode (60) is equal to or greater than a thickness of the piezoelectric body (70) on the lower electrode (60) [see Fig. 6].

Regarding Claim 5, Yazaki Shiro teaches the liquid discharge head (1), wherein a plurality of the pressure chambers (12) and the piezoelectric actuators (300) are formed, the lower electrode (60) is an individual electrode formed for each of the piezoelectric actuators (300), and the upper electrode (80) is a common electrode common to the plurality of piezoelectric actuators (70), and covers a second surface of the piezoelectric body (70) on an opposite side of the lower electrode (60) and a side surface intersecting the second surface [Embodiment 1, paragraphs 19-24, see Fig. 5].
Allowable Subject Matter
Claims 3-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reason for the allowance of claims 3-4 is the inclusion of the limitation a liquid discharge head that includes a piezoelectric actuator wherein a protective film is provided on an upper electrode and a piezoelectric body outside the end portion of a pressure chamber.  It is this limitation found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA SOLOMON whose telephone number is (571)272-1701. The examiner can normally be reached Monday - Friday, 9:30am -6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-2663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA SOLOMON/Primary Examiner, Art Unit 2853